IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL, :             No. 1921 Disciplinary Docket No. 3
                Petitioner      :
                                :             No. 136 DB 2013
           v.                   :
                                :             Attorney Registration No. 95048
MICHAEL JAMES DONOHUE,          :
                Respondent      :             (Delaware County)



                                       ORDER



PER CURIAM:


                          th
      AND NOW, this 17 day of September, 2014, on certification by the Disciplinary

Board that the respondent, Michael James Donohue, who was suspended by Order of

the Court dated March 31, 2014, for a period of one year, with eight months stayed and

four months served, has filed a verified statement showing compliance with all the terms

and conditions of the Order of Suspension and Rule 217, Pa.R.D.E., and there being no

other outstanding order of suspension or disbarment, Michael James Donohue is

hereby reinstated to active status, effective immediately.